Order filed, January 15, 2015.




                                           In The
                                  Court of Appeals
                                         For The
                             First District of Texas
                                        ____________

                                   NO. 01-15-00060-CV

             DARYL BARNES AND DEMEATRICE GOFF, Appellant

                                             V.

  NATIONAL HOUSING DEVELOPMENT CORPORATION, COLONY LLC,
                         Appellee


                        On Appeal from the 129th District Court
                                 Harris County, Texas
                             Trial Court Case 2012-34954


                                          ORDER
       The reporter’s record in this case was due January 2, 2015. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Cynthia Berry, the official (or substitute) court reporter, to file the
record in this appeal, if any, within 30 days of the date of this order.


/s/ Harvey Brown
Acting individually